198 N.W.2d 524 (1972)
Izear WATKINS, Respondent,
v.
WALKER METHODIST RESIDENCE, et al., Relators.
No. 43301.
Supreme Court of Minnesota.
June 23, 1972.
Mordaunt, Walstad, Cousineau & McGuire and Craig Anderson, for relators.
Edward C. Mogren, St. Paul, Stephen R. Van Drake, Minneapolis, for respondent.
Heard before KNUTSON, C. J., and ROGOSHESKE, TODD, and GUNN, JJ.
PER CURIAM.
Certiorari to review a decision of the Workmen's Compensation Commission that respondent-employee was entitled to continuing temporary total disability benefits. The sole issue raised for review by relators is whether the Workmen's Compensation Commission's decision is sustained by the evidence.
No purpose would be served in restating the facts involved in this appeal. From our review of the evidence together with permissible inferences in this case, it is our opinion that the commission's findings and decision are supported by substantial evidence in view of the entire record as submitted. Given these circumstances, it is not proper for this court to retry the merits of the case, but rather we must affirm the decision reached below.
Respondent is allowed $400 attorney's fees on this appeal.
Affirmed.
MacLAUGHLIN, J., not having been a member of this court at the time of the argument and submission, took no part in the consideration or decision of this case.